Citation Nr: 9918859	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  93-17 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to an increased evaluation for dysthymic 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than January 24, 
1987 for the award of service connection for a dysthymic 
disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1981.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).  This matter was remanded to the RO in 
November 1998 for additional development.  

The issues of entitlement to service connection for a dental 
disorder and whether new and material evidence has been 
received to reopen the claim for service connection for a 
back disorder are addressed in the remand portion of this 
decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  The veteran's dysthymic disorder is principally 
characterized by periods of depression, flattened and 
constricted affect, sad and euthymic mood, aloofness, 
circumstantial thinking, and complaints of low energy, 
tiredness, and hopelessness, which is productive of mild 
social and industrial impairment or mild social and 
occupational impairment.  

3.  On January 24, 1987, the RO received the veteran's claim 
for entitlement to service connection for a nervous disorder.  

4.  In August 1987, the RO awarded service connection for a 
nervous disorder.  The RO assigned a 10 percent disability 
evaluation effective January 24, 1987, which was the date of 
receipt of the claim.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for dysthymic disorder have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
4.132, Diagnostic Code 9405 (1996); 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Code 9433 (1998).    

2.  An effective date earlier than January 24, 1987 for the 
award of service connection for dysthymic disorder, formerly 
characterized as an adjustment disorder with depressed mood, 
is not warranted.  38 U.S.C.A. § 5110 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Dysthymic 
Disorder

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This matter was remanded to the RO in November 1998.  
The Board is satisfied that all relevant facts have been 
properly developed and finds that the RO has complied with 
the directives of the remand.  The veteran was afforded VA 
psychiatric examinations in August 1994 and May 1997.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.326 (1998).  



Factual Background

Service connection for adjustment disorder with depressed 
mood was established by an RO rating determination in August 
1987.  The award was based upon service medical records 
reflecting a diagnosis of adjustment reaction with mild 
anxiety and depression and upon the findings of a March 1987 
VA examination which diagnosed an adjustment disorder with 
depressive mood.  A 10 percent evaluation was assigned 
effective January 24, 1987.  

A November 1989 VA examination report reflects a diagnosis of 
adjustment disorder with depressed mood.   

An August 1994 VA psychiatric examination report indicates 
that the veteran reported that he had worked as a clerk for 
the past five years.  The veteran expressed satisfaction with 
his job.  He denied any current symptoms and denied any 
psychiatric treatment since the last examination.  He 
commented several times that he kept to himself.  He said he 
had some depressive periods as far back as he could remember.   
The veteran reported that he had been married once and his 
spouse had filed for an annulment.  The veteran had not 
remarried.  He did not date.  The veteran denied having 
crying spells.  He said that he did have difficulty with 
sleep but he did not have nightmares, at least, he did not 
remember having nightmares.  He stated that he usually slept 
four or five hours a night.  If he slept longer, he developed 
back pain.  The veteran denied having suicidal thoughts.  

Regarding his activities of daily living, the veteran stated 
that he watched television and he did a great deal of 
reading.  The veteran stated that he bowled by himself and 
with a league.  The veteran reported that he was not close to 
his family.  He graduated high school and attended two years 
of college, but he did not earn a degree.  The veteran denied 
having any legal problems or problems with alcohol or illicit 
drugs.  

Upon examination, the veteran was not very sociable and was 
somewhat aloof.  He warmed up as the interview progressed.  
The veteran was orientated to time, place, and person.  
Recent and remote memory were intact.  He was able to 
remember six digits forward and five backwards.  The 
veteran's mood was sad and his affect was constricted but was 
generally appropriate for thought content.  The was little 
levity.  The veteran did smile at one time but for the most 
part, was morose.  There was no indication of any loose 
associations or thought disorder.  

The examiner concluded that the veteran had a dysthymic 
disorder of mild to moderate severity.  The examiner 
indicated that this diagnosis should replace the previous 
diagnosis of adjustment disorder.  The veteran was aloof and 
relatively nonsocial.  He was chronically unhappy to judge 
from the accumulated psychiatric record.  However, it was 
noted that the veteran had received no psychiatric treatment 
since his previous VA examination five years ago.  The 
examiner concluded that his degree of disability was mild.  
The Axis I diagnosis was dysthymic disorder.  The Axis II 
diagnosis was personality disorder, not otherwise specified.  
The veteran was considered competent for VA purposes.  

An October 1994 rating decision characterized the veteran's 
service-connected psychiatric disorder as dysthymic disorder 
and the 10 percent evaluation was continued.  

In a May 1997 statement, J.A., a social worker, stated that 
the veteran utilized his services for five sessions from July 
to August 1997.  The veteran discussed having a difficult 
working relationship with his boss and presented as being 
depressed.  A Beck Depression Inventory was given and the 
veteran scored 20, which indicated the upper end of 
borderline clinical depression.  The veteran reported that he 
had experienced a depressed mood daily from 1981 to 1987.  He 
indicated that during those years, he was let go from several 
jobs.  The veteran stated that he had sleep difficulties, low 
energy, fatigue, hopelessness, and low self-concept.  The 
social worker recommended that the veteran become more 
proactive in dealing with his depressive tendencies and 
consider further evaluation and counseling.   
  
A May 1997 VA psychiatric examination report indicates that 
the veteran changed jobs and was currently employed at 
another office in document control.  He reported that he was 
not too satisfied with his position because he felt that 
there was very little chance for advancement.  Regarding his 
current emotional and psychiatric problems, the veteran 
stated that he had no energy and he felt tired all the time.  
He indicated that it was hard for him to get up to go to 
work.  He apparently called in sick frequently.  The veteran 
stated that he had 10 to 12 sick days during the first four 
months of this year.  He said that he did not experience 
suicidal thoughts.  The veteran reported having some trouble 
with sleeping.  He stated that if he laid in bed for more 
than four or five hours, his back would hurt.  The veteran 
reported that he did not do much socializing.  He was single 
and he lived alone.  He said that he did go bowling and was 
currently helping a couple who was struggling with their 
living situation by lending them money and babysitting.  The 
veteran stated that he did not date.  He commented that the 
"Air Force separated me from my wife."  The examiner noted 
that the veteran had married a Filipino and the Air Force had 
declared the marriage illegal.  The woman had the marriage 
annulled.  The veteran was not in any psychiatric treatment.  

Examination revealed that the veteran talked in a monotone 
and frequently mumbled.  He had poor eye contact.  He was 
frequently circumstantial with his thinking.  His affect was 
flattened.  There was no indication of any thinking disorder.  
The veteran was oriented to time, place, and person.  Recent 
and remote memory were intact.  He had accurate immediate 
recall.  The veteran's mood was euthymic and he was 
emotionally aloof.  The examiner indicated that the veteran 
continued to work, but had difficulty with energy and 
aloofness; and had little interest in his environment.  He 
had a Global Assessment of Functioning (GAF) score of 75, 
which indicated mild impairment of social and occupational 
functioning.  The veteran's personality disorder not 
otherwise specified was rated with a GAF score of 70, which 
indicated mild impairment in social and occupational 
functioning.  The Axis I diagnosis was dysthymic disorder.  
The Axis II diagnosis was personality disorder, not otherwise 
specified.  The veteran was considered competent for VA 
purposes.    

At a hearing before the RO in September 1997, the veteran 
stated that her had not had a girlfriend since his marriage.  
Hearing Transcript, hereinafter, Tr., 5.  The veteran 
indicated that his supervisor had given him a letter of 
reprimand for several reasons, including abusing leave.  Tr. 
8.  The veteran stated that he took 191 hours of annual and 
sick leave in 1996; he used the excuse of having a bad back 
when he took sick leave.  Tr. 8 and 9.  He also used the 
excuse of having a bad back when he had a bout of depression.  
Tr. 9.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Effective November 7, 1996, the diagnostic criteria 
pertaining to mental disorders were revised.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO rated the veteran's dysthymic 
disorder under the provisions of Diagnostic Code 9433, 
dysthymic disorder (formerly Diagnostic Code 9405).  The RO 
appropriately evaluated the medical evidence applying both 
the old criteria and the new criteria and concluded that the 
veteran was entitled to no higher than a 10 percent rating 
under either criteria.  

Under the provisions of Diagnostic Code 9405, dysthymic 
disorder, which were in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy result in profound 
retreat from mature behavior, with demonstrable inability to 
obtain or retain employment, a 100 percent rating is 
assigned.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
warranted.  Id.  

Where the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  Id.  

Where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation is warranted.  Id.  

Where there is less than the criteria for the 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment, 
a 10 percent rating is assigned.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Appeals for Veterans Claims (formerly the Court of Veteran 
Appeals) (Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Precedent 9-93, 59 Fed. Reg. 4752 
(1994).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).  

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with other human beings may be 
an index of emotional illness.  However, in evaluating 
impairment resulting from a ratable psychiatric disorder, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  

The severity of a psychiatric disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.130 (1996).

Under the revised provisions of Diagnostic Code 9433, 
dysthymic disorder, effective November 7, 1996, a 100 percent 
disability evaluation is warranted for total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9433.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent disability evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id. 

A 10 percent disability evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
Id.  A noncompensable disability evaluation is warranted when 
a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9433 (1998).  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
rating greater than 10 percent under the former provisions of 
Diagnostic Code 9405.  The medical evidence of record 
demonstrates that the VA psychiatric examinations, dated in 
August 1994 and May 1997, indicate that the veteran's 
dysthymic disorder caused mild impairment.  The examination 
reports indicated that the veteran was aloof and was 
frequently circumstantial with his thinking.  His affect was 
flattened and constricted.  Mood was euthymic and sad.  The 
veteran reported having low energy, fatigue, hopelessness, 
and low self-concept.  He stated that he had depressive 
periods.  The veteran denied having crying spells or suicidal 
thoughts.  There was no evidence of a thinking disorder.  
Upon examination in August 1994, the veteran denied having 
current symptoms or psychiatric treatment.  Upon examination 
in May 1997, the veteran stated that he was not in 
psychiatric treatment.  The veteran was not on medication for 
his dysthymic disorder.  There is no evidence of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior.

The medical evidence shows that the veteran has mild social 
impairment.  As noted above, the VA examination reports, 
dated in August 1994 and May 1997, characterized the 
veteran's impairment of social functioning as mild.  The 
evidence of record shows that the veteran was divorced once; 
was currently single, and lived alone.  The VA examination 
reports indicate that the veteran did not do much 
socializing.  However, he did report having some interactions 
with others.  He indicated that he bowled with a bowling 
league.  He also reported having social contact with a 
couple.  There is no evidence showing that the veteran has 
more than moderate but less than rather large, considerable, 
or severe impairment in his ability to maintain effective or 
favorable relationships with people.  The evidence does not 
show that the veteran is virtually isolated in the community 
or totally incapacitated due to his psychoneurotic symptoms. 

The medical evidence of record shows that the veteran has 
mild industrial impairment due to his dysthymic disorder.  As 
noted above, the August 1994 and May 1997 VA psychiatric 
examination reports characterized the veteran's occupational 
impairment due to his service-connected dysthymic disorder as 
mild.  The evidence of record shows that the veteran is able 
to retain employment.  He is currently employed at an office 
in document control.  Prior to this position, he worked for 
five years as a clerk in another office.  The August 1994 VA 
examination report notes that the veteran expressed 
satisfaction with his job.  The evidence shows that the 
veteran does call in sick frequently and he reported having a 
difficult relationship with his boss.  However, there is no 
evidence that this affects his ability to retain employment.  
The evidence of record does not show that the veteran had 
moderate but less than rather large, considerable, or severe 
impairment in his ability to obtain employment or that the 
veteran is unable to obtain or retain employment. 

Overall, the Board finds that the veteran's psychoneurotic 
symptoms are productive of mild social and industrial 
impairment.  Consequently, a 10 percent disability evaluation 
under the former provisions of Diagnostic Code 9405 is 
warranted and entitlement to a disability evaluation in 
excess of 10 percent is denied.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.132, Diagnostic Code 9405.  

In applying the revised regulations and law to the existing 
facts, the record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent under the new provisions of Diagnostic 
Code 9433.  As noted above, the medical evidence of record 
shows that the August 1994 and the May 1997 VA examination 
reports characterized the veteran's social and occupational 
impairment due to the dysthymic disorder as mild.  The May 
1997 VA examination report indicated that the veteran's GAF 
score for the dysthymic disorder was 75, which indicated mild 
impairment to social and occupational functioning.  The 
examination reports indicate that the veteran was orientated 
to time, place, and person.  Recent and remote memory were 
intact.  The veteran had accurate immediate recall.  There 
were no indications of any loose associations or thought 
disorder.  It was noted that the veteran was aloof and 
relatively nonsocial.  He talked in a monotone and was 
frequently circumstantial with his thinking.  His affect was 
flattened and constricted.  Mood was euthymic and sad.  The 
veteran reported having difficulty sleeping, but this 
appeared to be related to a back disorder.  Upon examination 
in August 1994, the veteran denied having current symptoms or 
psychiatric treatment.  Upon examination in May 1997, the 
veteran stated that he was not in psychiatric treatment.  The 
veteran was not on medication for his dysthymic disorder.  A 
May 1997 statement from a social worker indicated that the 
veteran presented as being depressed; he reported having low 
energy, fatigue, hopelessness, and low self-concept.  The 
veteran stated that he had "depressed" periods.

The medical evidence does not demonstrate that the veteran 
has symptoms such as anxiety, suspiciousness, panic attacks, 
mild memory loss, circumstantial, circumlocutory, or 
stereotyped speech, difficulty understanding complex 
commands, impaired judgment or abstract thinking, suicidal 
ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.   There is no evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting oneself or others, or 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, one's own occupation, or one's own name.   

As noted above, the medical evidence shows that the veteran 
has mild occupational impairment.  The veteran currently 
works in document control.  He previously worked in another 
office as a clerk for five years.  The veteran reported that 
he used a lot of sick days and had a difficult relationship 
with his boss, but there is no evidence that this affects his 
ability to retain employment.  The evidence does not show 
that the veteran has total occupational and social impairment 
or an inability to establish and maintain effective 
relationships.  There is no evidence that the veteran has 
occupational and social impairment with reduced reliability 
and productivity or difficulty in establishing and 
maintaining effective work and social relationships.  There 
is no evidence of occupational impairment with an occasional 
decrease in work efficiency or intermittent periods of an 
inability to perform occupational tasks.  

The medical evidence shows that the veteran has mild social 
impairment.  The VA examination reports indicate that the 
veteran reported that he did not do much socializing.  
However, he did report some social interactions.  The veteran 
indicated that he bowled on a bowling league and had social 
contact with another couple.  The veteran had been divorced 
once; he currently was single and lived alone.  he stated 
that he was not close with his family.  

Overall, the Board finds that a 10 percent disability 
evaluation is warranted for the veteran's service-connected 
dysthymic disorder under the revised provisions of Diagnostic 
Code 9433, and a disability evaluation in excess of 10 
percent is not warranted.  38 U.S.C.A. § 1155, 38 C.F.R. 
§ 4.130, Diagnostic Code 9433.  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the veteran's dysthymic disorder for the 
reasons described above.  Thus, the preponderance of the 
evidence is against the veteran's claim for a disability 
evaluation in excess of 10 percent for dysthymic disorder.  

II.  Entitlement to an Earlier Effective Date for the Award 
of Service Connection for Dysthymic Disorder

The veteran's claim is well grounded.  That is, the claim is 
not inherently implausible.  38 U.S.C.A. § 5107(a).  The 
facts relevant to the issue on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the veteran in the development of his claims is satisfied.  
Id. 


Factual Background

The veteran's DD 214 shows that he served on active duty from 
June 1976 to May 12, 1981.  

On January 24, 1987, the VA received the veteran's 
application for compensation and pension.  In this 
application, the veteran indicated that he was seeking 
entitlement to service connection for a nervous condition.  

An August 1987 rating decision granted service connection for 
adjustment disorder with depressed mood.  A 10 percent 
disability evaluation was assigned effective January 24, 
1987.   

An October 1994 rating decision characterized the veteran's 
service-connected psychiatric disorder as a dysthymic 
disorder.  

At a hearing before the RO in September 1997, the veteran 
stated that he did not file a VA claim before 1987 because he 
was uniformed about what to do with the VA.  Tr. 17.  

Pertinent Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (1998).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (1998).  

According to the applicable laws and regulations, for a grant 
of service connection, the effective date will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Otherwise, if a claim for service connection 
is filed more than one year after separation from service, or 
if a claim is reopened after a final disallowance, the 
earliest effective date is the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  Id.

Analysis

Review of the record reveals that the RO received the 
veteran's original claim for entitlement to service 
connection for a nervous disorder on January 24, 1987.  There 
is no evidence in the claims folder that the veteran filed a 
claim for service connection for a nervous disorder or other 
psychiatric disorder prior to that date.  VA law and 
regulations indicate that unless a claim is filed within one 
year of service discharge, the effective date for the award 
of compensation based on an original claim will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 3.400.  
There is no evidence showing that the veteran filed a claim 
for service connection for a psychiatric disorder within one 
year of his service discharge in May 1981.  Consequently, the 
Board finds that the correct effective date is January 24, 
1987, which is the date of receipt of the claim.    

The veteran contends, in essence, that the effective date for 
the award of service connection for dysthymic disorder, 
formerly characterized as an adjustment disorder, should be 
May 12, 1981, the day he separated from service.  He asserts 
that adjustment disorder was diagnosed in service and that 
this disorder prevented him from filing a claim for six years 
after he separated from service.  The veteran argues that he 
should be paid retroactive benefits to May 1981.  

The Board points out that the pertinent regulations do not 
provide for the award of retroactive benefits for veterans 
who failed to file a claim for service connection within one 
year after service separation due to incompetence or due to 
an incapacitating disability.  See 38 C.F.R. § 3.400.  
Pertinent regulations do provide for the award of retroactive 
benefits, within certain limitations and in certain 
circumstances, for pension claims, but not service connection 
claims.  See 38 C.F.R. § 3.400 (b)(ii)(B).    

The Board points out that 38 U.S.C.A. § 5110 allows for 
compensation becoming effective at separation from service 
only in cases where the veteran has applied for benefits 
within one year of service discharge.  The General Counsel 
has held that retroactive benefits may not be awarded in a 
manner inconsistent with express statutory requirements, 
except insofar as a court may order such benefits pursuant to 
its general equitable authority or the Secretary of Veterans 
Affairs may award such benefits pursuant to equitable relief 
authority under 38 U.S.C.A. § 503(a) (West 1991).  
Accordingly, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory authority for such retroactive effective 
date.  See VAOPGCPREC 17-95. 

The evidence shows that the veteran's claim for service 
connection for a psychiatric disorder was received by the VA 
on January 24, 1987.  As the veteran did not file his claim 
within a year after separation from service, the effective 
date for service connection cannot be earlier than the date 
of receipt of the veteran's claim.  The VA is bound under the 
controlling statute and regulation, which provides no basis 
for the award of an effective date earlier than January 24, 
1987.  Thus, the veteran's claim is denied. 


ORDER

Entitlement to an increased evaluation for dysthymic disorder 
is denied.  

Entitlement to an effective date earlier than January 24, 
1987 for an award of service connection for dysthymic 
disorder is denied.  



REMAND

Review of the record reveals that in April 1996 and November 
1998, the veteran's case was remanded to the RO in order to 
clarify the veteran's representation.  

The record shows that a VA Form 23-22 was properly executed 
in October 1983 and the American Red Cross was designated as 
the veteran's representative.  However, in the May 1996 
letter, the American Red Cross indicated that they were no 
longer able to represent veterans in the state of Colorado.  
A March 1995 VA Form 22a designates R.A., a private attorney, 
as the veteran's representative for the issues in the June 
1994 remand.  The issues of the June 1994 remand related to 
the overpayment of education benefits under Chapter 34, Title 
38.  These issues were adjudicated in an April 1996 Board 
decision and are no longer before the Board for appellate 
review.  R.A. asserts that he represents the veteran with 
respect to the issues of service connection and increased 
ratings and that the VA Form 22a authorizes such 
representation.  However, the form clearly limits his 
authority to issues that have already been adjudicated.  
Thus, the Board finds that R.A. is not the veteran's 
representative in this matter.  

The Colorado Division of Veterans Affairs indicates that they 
are the veteran's representative.  A VA Form 21-22, 
Appointment of a Service Organization as a Claimant's 
Representative, or other power of attorney which authorizes 
such representation is not associated with the claims file.  

In November 1998, the Board remanded this matter to the RO to 
clarify the veteran's representation.  In February 1999, as 
per the directives in the November 1998 remand, the RO 
contacted the veteran and requested the veteran to identify 
his representative.  The RO informed the veteran that if he 
desired to be represented before the VA, he had to submit a 
properly executed power of attorney which authorized such 
representation.  The veteran was provided with a VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative.  The veteran was informed that if 
he failed to respond to this request or if he failed to 
submit a properly executed power of attorney, he would have 
no representation in this matter.  Review of the record 
reveals that the veteran did not respond to this request and 
did not submitt a properly executed VA Form 21-22.   

Since the veteran failed to identify his representative in 
this matter, and since he did not submit a properly executed 
VA Form 21-22, the Board finds that the veteran is currently 
not represented.  The Board also finds that this matter must 
again be remanded to the RO so that the RO may address the 
procedural issues which are discussed below.  

Review of the record reveals that an October 1994 rating 
decision denied entitlement to service connection for a 
dental disorder and determined that new and material evidence 
had not been received to reopen the claim for entitlement to 
service connection for a back disability.  The veteran was 
notified of this decision on October 25, 1994.  The RO 
received the veteran's notice of disagreement with respect to 
these issues in August 1995.  A statement of the case was 
issued to the veteran in August 1995.  A statement, which was 
construed as a substantive appeal, was received by the RO in 
August 1995.  The Board points out that the August 1995 
statement was submitted by R.A., the veteran's private 
attorney.  However, as discussed above, the Board has 
determined that the veteran is not represented in this 
matter.  

The Board has jurisdiction to decide questions on claims 
involving benefits under the laws administered by the VA.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.101 
(1998).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  A 
notice of disagreement and/or a substantive appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such notice of disagreement or substantive appeal.  38 C.F.R. 
§ 20.301 (1998).  A timely substantive appeal is one that is 
filed within 60 days from the date of mailing of the 
statement of the case, or within the remainder of the one-
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later.  See 38 C.F.R. § 20.302 (1998). 

The Board finds that the August 1995 statement by R.A. may 
not be construed as the veteran's substantive appeal in this 
matter since R.A. is not the veteran's representative before 
the VA.  Thus, it appears that the veteran has not filed a 
substantive appeal with respect to the issues of entitlement 
to service connection for a dental disorder and whether new 
and material evidence has been received to reopen the claim 
for service connection for a back disorder. 

If a veteran fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, "he 
is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993); Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993). 

The matter of timeliness of the substantive appeal has not 
been addressed by the RO.  The Board finds that such issues 
must be adjudicated by the RO, and therefore, a remand is 
necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should render a decision as to 
whether the veteran has filed a timely 
substantive appeal with respect to the 
issues of entitlement to service 
connection for a dental disorder and 
whether new and material evidence has 
been received to reopen the claim for 
entitlement to service connection for a 
back disorder.  Specific consideration 
should be given to the provisions of 38 
U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
1999), and 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.301, 20.302 (1998). 

2.  If the RO determines that the veteran 
has submitted a timely substantive appeal 
for the issue of entitlement to service 
connection for a dental disorder, the RO 
should readjudicate the claim with 
consideration of the revised provisions 
of 38 C.F.R. § 3.381 (1998) which became 
effective June 8, 1999. 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

 

